DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 8/31/22 is acknowledged.  The traversal is on the ground(s) that claims 11 and 17 have been amended to include the structures found in claim 1.  This is found persuasive and the restriction requirement set forth in the office action dated 7/13/2022 has been withdrawn.  Claims 1-20 remain pending in the present application.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “148” has been used to designate two separate portions in Figs. 8 and Fig. 9.  As can be seen in the figures, 148 appears to be labeled two different parts in Figs. 8-9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cls. 6 and 12, the limitation “an indicia member that protrudes from the bracket when the locking member is in the locked position and does not protrude from the bracket when the locking member is in the open position” and “an indicia member configured to visibly protrude when the locking member is in the locked position and obstructed from view while the locking member is in the open position” renders the claim indefinite in the Examiner’s position.  As can be seen in Figs. 7-9, Applicant illustrates the indicia member as reference character 148 in various positions (i.e. unlocked in Fig. 7 and locked in Fig. 8-9).  However, as can be seen in Fig. 7-9, the indicia member appears to protrude or be visible from the bracket (115) in all positions and therefore it is unclear what the Applicant is referring to in this instance.  Appropriate clarification is requested.
Claim 7 recites the limitation "the locking spanner" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that the Applicant amend claim 1 to recite the locking spanner or somehow positively establish the locking spanner in claim 7. 
Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the specific limitations of “a closed position, in which the pin is out of the gate recess and more than a first portion of the locking portion is within the slot” in the combination of claim 1, 11 and 17 is not anticipated or made obvious by the prior art of record.  Omori US 2010/0143029 discloses a locking spanner assembly (Fig. 5), comprising: a bracket (10, Fig. 4) comprising a first bracket arm, a second bracket arm, and a slot defined between the first bracket arm and the second bracket arm (see Fig. 3, created by slot 11), wherein the slot is configured to receive an anchor (6, Fig. 5); a trigger (12, Fig. 3) movably coupled to the bracket and movable relative to the bracket between a first position, in which a portion of the trigger extends into the slot (see Fig. 10), and a second position, wherein as the anchor is fully seated into the slot the anchor causes the trigger to move from the first position to the second position (see progression from Fig. 10 to Fig. 5); a gate assembly (30, Fig. 3) movably coupled to the bracket and movable relative to the trigger along a path between a locked position and an unlocked position (see Figs. 5 and 10), wherein the gate assembly comprises a first gate arm (48, Fig. 3), a second gate arm (horizontal portion of the recess 46, Fig. 10, i.e. surface where 47 is close to touching in Fig. 10), and a gate recess (see Fig. 6, where 47 is currently located) defined between the first gate arm and the second gate arm (see Fig. 6), wherein the first gate arm has a cam surface configured to engage with the trigger such that movement of the trigger from the first position to the second position causes the gate assembly to move from the locked position to the unlocked position along the path (see Fig. 5-10); and a locking member (20, Fig. 3) rotatably coupled to the bracket and comprising a locking portion (see 22, Fig. 3), a hinge (21(32), Fig. 5), and a pin (47, Fig. 6), wherein the locking member is rotatable about the hinge between an open position (see Fig. 6), in which the pin is within the gate recess and no more than a first portion of the locking portion is within the slot (see Fig. 6, no portion of 22 is within slot 11), and a closed position (see Fig. 10), and wherein the locking member rotates from the open position to the closed position as the gate assembly moves from the locked position to the unlocked position such that in the closed position the locking portion of the locking member retains the anchor within the slot (see Fig. 5-10).  However, as can be seen in Figs. 5-10, there is no portion of the locking member which is located within the slot (11) and therefore the claims define over the Omori reference in the Examiner’s position.  Mensch US 2014/0037371 discloses another locking assembly (Fig. 1) for an anchor (3) which includes similar structures, but again fails to disclose a locking member (9) having more than a first portion located within a slot (30) in a closed position (see Fig. 4).  Therefore, it is the Examiner’s position that the claims define over the prior art of record and would be in condition for allowance after clearing up the indefiniteness issues set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632